DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the claim amendment filed January 9, 2019.
Claims 22-43 are pending and have been examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they are incomplete.  37 CFR 1.83(a) reads as follows: 
The drawing in a nonprovisional application must show every feature of the  invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of agraphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawing.


The drawings must show every feature of the invention specified in the claims.  Therefore, the features (e.g. method of claim 23) and the method steps of the claimed invention must be shown or the feature(s) canceled from the claim(s).  Applicants are requested to point out the corresponding support in the specification for each feature/ step in the to-be-submitted drawing. No new matter should be entered.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claim 1 is directed to a method. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 

Claim 1 recites series of steps for conducting a secure transaction by verifying consumer account information, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as commercial or legal interactions. 

The limitations that set forth the abstract idea are:
Receiving […] a request for a first transaction identifier from the merchant; 

sending the second transaction identifier from the merchant to the consumer; 
receiving […], an account list request for authentication of the account list request; 
upon authentication of the account list request, sending, […], the account list request to the consumer for the consumer to forward to the merchant with an accepted purchase contract in response to the offer; 
receiving, […], the accepted purchase contract; 
in response to the receiving of the accepted purchase contract, verifying, […], the accepted purchase contract; 
sending, […], the verified accepted purchase contract to the merchant; 
receiving, […], a settlement request from the merchant; 
verifying, […], the settlement request; and 
sending,[…], the verified settlement request to the merchant to complete the transaction.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 


by a processer in a transaction server 
The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The transaction server is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of sending a transaction request
Additionally, para [0034], [0037], [0039] of the application as published indicates that the consumer device, the merchant server, and the transaction server are general conventional computers (e.g. general-purpose computers). 
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 



wherein the digital certificate is used to identify whether the consumer is a hold of a secure transaction account, 
wherein the sub-account engages in transactions with a first number of merchants less than a second number of merchants corresponding to the main account. 
wherein the settlement request has an expiration time and/ or an expiration date.
wherein the consumer selects an account from an account list to use for the electronic transaction, the account list associated with the account list request. 
wherein the consumer selects an account from an account list to use for the electronic transaction, the account list associated with the account list request.
wherein the offer includes at least one of a transaction identifier, a transaction expiration time, a name of the merchant, one or more items associated with the electronic transaction, a payment amount, and a payment currency.
wherein the merchant signs the offer and sends to the consumer.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23- 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 
Claim 23, for example, recites the limitation “receiving…a request for a first transaction identifier ….; and generating… an offer comprising a second transaction identifier” ” which lacks sufficient support in Applicant’s original specification. The one transaction identifier. Appropriate correction is required.

Claim 23, for example, recites the limitation “the second transaction identifier being based on the first transaction identifier” which lacks sufficient support in Applicant’s original specification. The specification as published, in ¶ [0078] for example, recites…”the transaction server 52 then generates a new transaction identifier. This identifier is used to identify all further steps in the transaction and to differentiate the transaction from any other transactions between the parties…..” The specification, however, does not discloses that the “the second transaction identifier being based on the first transaction identifier.” Appropriate correction is required. 

Claim 23, for example, recites the limitation “sending, by the processor in the transaction server, the verified settlement request to the merchant to complete the transaction.” which lacks sufficient support in Applicant’s original specification. The specification as published, in ¶ [0111] for example, recites…” Authority responds in the manner called for in the settlement request, usually sending back a settlement response to the merchant..” The specification does not discloses anything about completing a transaction. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 23, for example, recites the limitation “sending the second transaction identifier from the merchant to the consumer” which renders the claims indefinite. It would be unclear how the merchant sends the “second Identifier” when the merchant is not in possession of the “second transaction identifier.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 23-26, 29-40 & 43 are rejected under 35 U.S.C. §103(a) as being unpatentable over Barrett et al. (US 20010042051 Al) (“Barrett”) in view of Takayama (US 6332133 B1) (“Takayama”). 

As per claim 23, 33 & 43: Barrett discloses: 
receiving, by a processer in a transaction server, a request for a first transaction identifier from the merchant (¶¶ [0040], [0041]); 
generating, by the processor in the transaction server, an offer comprising a second transaction identifier, the second transaction identifier being based on the first transaction identifier (¶¶ [0040], [0041]); 
sending the second transaction identifier from the merchant to the consumer (¶ [0042]); 
receiving, by the processor in the transaction server from the consumer, an account list request for authentication of the account list request (¶¶ [0044], [0045], [0046]; Again, this URL is normally the URL of the transaction manager 22's secure network protocol B module 34 because that is where the consumer will choose one of the payment instruments from his or her wallet.); 
upon authentication of the account list request, sending, by the processor in the transaction server, the account list request to the consumer for the consumer to forward to the merchant with an accepted purchase contract in response to the offer (¶¶ [0044], [0045], [0046]); 
receiving, by the processor in the transaction server from the merchant, the accepted purchase contract (¶¶ [0046]- [0048]) ; 
in response to the receiving of the accepted purchase contract, verifying, by the processor in the transaction server, the accepted purchase contract (¶¶ [0046]- [0050]); 

receiving, by the processor in the transaction server, a settlement request from the merchant (¶ [0052]); 

Barrett does not teach the details of the well know transaction settlement process.   
Takayama, however, clearly discloses:
receiving, by the processor in the transaction server, a settlement request from the merchant (Col. 190, lines 32-51)
verifying, by the processor in the transaction server, the settlement request (Col. 190, lines 32-51); and 
sending, by the processor in the transaction server, the verified settlement request to the merchant to complete the transaction (Col. 191, lines 30-35).

It would have been obvious to a person of ordinary skill in the art to modify Barrett’s settlement process to verify settlement requests, as disclosed by Takayama, to  enhance security of settlement transactions thereby preventing fraud. 

As per claims 24 & 38: Barrett/ Takayama discloses as shown above. 
Barrett further discloses wherein the authentication of the account list request includes a digital certificate (¶¶ [0013], [0059], [0101]).

As per claims 25 & 39: Barrett/ Takayama discloses as shown above. 
Barrett further discloses wherein the digital certificate is used to identify whether the consumer is a hold of a secure transaction account (¶¶ [0013], [0059], [0101]).

As per claims 26 & 40: Barrett/ Takayama discloses as shown above. 
Barrett further discloses wherein the account list request includes one or more secure transaction accounts (¶¶ [0044]-[0046]).  

As per claims 29 & 34: Barrett/ Takayama discloses as shown above. 
Barrett does not disclose wherein the settlement request has an expiration time and/ or an expiration date.

Takayama, however, clearly discloses wherein the settlement request has an expiration time and/ or an expiration date (col. 190, lines 13-18). 

It would have been obvious to a person of ordinary skill in the art to modify Barrett’s settlement process to include an expiration date for the settlement requests, as disclosed by Takayama, to  enhance security of settlement transactions thereby preventing fraud.   

As per claims 30 & 35: Barrett/ Takayama discloses as shown above. 
Barrett further discloses wherein the consumer selects an account from an account list to use for the electronic transaction, the account list associated with the account list request (¶¶ [0044]-[0046]).  

As per claims 31 &36: Barrett/ Takayama discloses as shown above. 
Barrett further discloses wherein the offer includes at least one of a transaction identifier, a transaction expiration time, a name of the merchant, one or more items associated with the electronic transaction, a payment amount, and a payment currency (¶¶ [0029], [0039]).

As per claims 32 & 37: Barrett/ Takayama discloses as shown above. 
Barrett further discloses wherein the merchant signs the offer and sends to the consumer (¶¶ [0059]-[0060]).  

Claims 27, 28,  41 & 42 are rejected under 35 U.S.C. §103(a) as being unpatentable over Barrett in view of Takayama and further in view of Solokol et al (U.S. Patent No. 6,173,269) (“Solokol”).

As per claims 27 & 41: Barrett/ Takayama discloses as shown above. 
Barrett does not disclose wherein each of the one or more secure transaction accounts include a main account and at least one sub-account. 

However, Solokol clearly discloses a main account (parent account) a sub-account (teen account) (column 6, lines 51- 62).


As per claims 28 & 42: Barrett/ Takayama discloses as shown above. 
Barrett does not disclose wherein the sub-account engages in transactions with a first number of merchants less than a second number of merchants corresponding to the main account. 

However, Solokol clearly discloses wherein the sub-account engages in transactions with a first number of merchants less than a second number of merchants corresponding to the main account (teens accounts is more restricted to specific products e.g. from different merchants). (column 9, lines 16- 30).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Barrett’s account structure to include a sub-account that is restricted to specific products/merchants, as disclosed by Solokol, to enable teens to purchase products while being monitored or restricted to increase parental control over teen’s transactions 

Conclusion
is cited in the Notice of References Cited (form PTO-892).
Cook et al (U.S. Patent No. 6,675,153 B1) discloses in the abstract:
registering consumer payment information at a payment server and launching a charge slip application including securely transferring unique transaction information for display to the consumer. The consumer digitally signs the charge slip and encrypts the charge slip and consumer digital signature with a payment server key. The merchant digitally signs the encrypted charge slip data. The payment server authenticates the consumer, the merchant and the transaction details at the payment server and requests authorization of the transaction from a card processor. Upon approval, the payment server returns an approval and shipping information for the consumer to the merchant so that the transaction can be completed.

Goldstein et al (US 6957334 B1) (“Goldstein”):

A method for providing secure guaranteed transactions over a computer network, said transactions conducted between a user and a recipient merchant, said method comprising the steps of a) authenticating a user; b) receiving a recipient merchant request, said recipient merchant request including a merchant transaction identifier; c) generating an authentication document including said merchant transaction identifier, if said user is authentic; d) adding a digital signature to said authentication document; and e) transmitting said authentication document to said user, wherein said recipient merchant request originates from a merchant as a redirect message transmitted to said user.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf